FILED
                           NOT FOR PUBLICATION
                                                                             JUN 22 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JANETTE B. MCAULEY,                              No.   21-16334

              Plaintiff-Appellant,               D.C. No. 2:20-cv-01335-DJH

 v.
                                                 MEMORANDUM*
KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                             Submitted June 14, 2022**
                              San Francisco, California

Before: S.R. THOMAS, GOULD, and BEA, Circuit Judges.

      Plaintiff Janette McAuley appeals from the district court’s order remanding

her case to the Social Security Administration (“SSA”) for further administrative

proceedings. We review the district court’s decision for an abuse of discretion,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014), and

we affirm. Because the parties are familiar with the history of this case, we need

not recount it here.

      On appeal, McAuley argues that the district court should have directed an

award of benefits, rather than remanding for further administrative proceedings.

In order to even have the discretion to credit testimony as true, and remand to the

SSA for a direct award of benefits, a court first must determine that additional

proceedings “would serve no useful purpose” because there are no outstanding

“conflicts and ambiguities” in the record regarding the extent of the claimant’s

disabling limitations. Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015).

      Here, the district court determined that such “conflicts and ambiguities”

existed, citing inconsistencies in the medical records, performance status scores

from multiple treating physicians indicating that McAuley could perform light

work, and determinations by two separate state agency consulting physicians that

McAuley is not disabled.

      Given the record, it was not an abuse of discretion for the district court to

conclude that additional administrative proceedings were warranted. See

Treichler, 775 F.3d at 1104–05. Therefore, we affirm the judgment of the district

court. We need not and do not address any other issues raised by the parties.


                                          2
AFFIRMED.




            3